Title: To Thomas Jefferson from Enoch Edwards, 3 April 1801
From: Edwards, Enoch
To: Jefferson, Thomas



Dear Sir.
Frankford 3 April 1801—

I received your Favor of the 30 March, and am much gratified by the Confidence you have in my Judgment—It is with the greatest Pleasure I shall embrace the opportunity of excuting that Commission or any other for you, that may be in my power—in doing which Mrs. Edwards will chearfully join me. entertaining however as well as Myself an opinion that you overate our Taste—
I shall begin by observing your Caution. to say Nothing about who it is for, that will be necessary probably for some time after the contract. there are many Extra’s, & frequently alterations of Orders. in a good Carriage which some Workmen will take Advantage of, if they know who it is for—this however can be left to my Judgment of the Prudence of the Man I employ—for if he is a clever Fellow to inform him a little while after he has engaged may possibly do good—
When I enter into Contract (or get the Terms of the Maker) which shall be done by describing on Paper minutely what I want. I will  send it to You—I think I have taken exactly your Idea. It must be a good, a strong, a neat elegant Carriage—without any Finery about it—my utmost shall be done to have it so—& to relieve you from Apprehension of giving me Trouble, I now inform you that it will not put Me to the least possible Inconvenience—but more likely be of Service to Me as my health is the better for some Amusement—
One of the principle Difficulties in starting—will be for the Workman to satisfy Me by his drawings—as to the Proportions—Your Quarter-Light must not be over large, or the bottom part will be heavy in order to let the blinds go down. The Elegance of a Carriage depends much on the handsome Sweep below—too full & square is as bad as too light—there must be a Compromise here that will best please the Eye—I will attend to that—
The caps over the Hubs must be plated. they make them very neat—The drivers Box—as you say,—& the Fashion is to fix them lower than formerly—I should like to know your opinion about Collars, & breastplates. the former is rather more fashionable, the latter shews the horse to more Advantage, & is much cheaper—the best Leather that can possibly be found must be applied to that Use,—even at a price extraordinary—
The Wheels should I think be rather large & ‘tho light the Hub ought not to be too small. for the outside half Inch gives more strength to it. than almost all the rest of it. I should like to know whether you mean for the calicoe lining to be immediately over the Canvass, or over a cloth Cover—the other Trimmings, Color &c. shall be spoken of as the work is going on.—
I think you cannot calculate safely on having it sooner than in all June.—unless I find you a Body already done or nearly so. which I doubt of being able to do—
I will certainly attend & that frequently on the Thingen passant as you say, I know a great deal depends on that as to the Goodness of the Materials—I would not have a Carriage if I could help it, that I did not see before the Inside work was covered, or the Paint laid on,excuse if you please the length of this Letter—it is done that you may have all my Ideas before you—to give or vary any Order at your Leisure—& thereby save you Trouble— 
I heartily rejoice with you, for the Sake of Humanity—& our own Country in particular at appearances in Europe—& hope that the neutral Nations will finally establish what they have so laudably undertaken—and permit me to assure you I rejoice on your Account—as I hope Peace there will render your administration less painful & troblesome to you—and afford the time I well know you are  anxious to bestow to heal the Wounds inflicted on the Country already so much indebted to you—with the highest & most perfect Respect I am your
obedt hmble Serv.

Eno. Edwards

